Fourth Court of Appeals
                                San Antonio, Texas
                                    November 23, 2020

                                   No. 04-20-00220-CR

                              Rickey Donnell CRAWFORD,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 7034
                               Steve Hilbig, Judge Presiding


                                      ORDER
        The State’s second motion for an extension of time to file its brief is GRANTED. The
State’s brief is due on or before December 23, 2020. No further extensions will be granted
absent extenuating circumstances.



                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court